DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s amendments filed on 04/12/2022.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 3, 4, 11, and 18 are amended. Claims 2, 5-10, 12-17 and 20 are cancelled. No claim is added. Claims 1, 3-4, 11 and 18-19 are pending.

ALLOWABLE SUBJECT MATTER
Claims 1, 3-4, 11 and 18-19 are allowed in light of applicant’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “a boot image generator that creates a modified boot image for the storage array by retrieving stable system values, combining the stable system values via concatenation to generate concatenated stable system values, hashing the concatenated stable system values to generate a hash value that is uniquely associated with the storage array, using a portion of the hash value as a key to encrypt a password, and inserting the encrypted password into a boot image for the storage array”. Although Nahum (US20070192466) teaches a storage array (Para. 0003, 0013) and a boot image generator (Para. 0056); Park et al. (US20120210115) teaches generating a modified boot image for a system (Para. 0018, 0028 and 0146) and using a key to encrypt a password and inserting the encrypted password into a boot image for the system (generating a modified boot image by writing MAC to the boot image, where the MAC is generated using a unique key; Para. 0016, 0068; 0099; Fig. 7, S325; Claim 10) and Mikhailov et al. (US20180211016) teaches combining the stable system values via concatenation to generate concatenated stable system values (serial number S; Para. 0048) and hashing the concatenated stable system values to generate a hash value that is uniquely associated with the system (the device ID token; Para. 0048);  Alsina et al. US20190340385) teaches using a portion of the hash value as a key (Para. 008); But none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claim 11 although is different, further recites similar limitations to those found in claim 1. Therefore, claim 11 is considered to be allowable for the same reason as discussed above.
Dependent claims 3, 4, 18 and 19 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                       /TAGHI T ARANI/               Supervisory Patent Examiner, Art Unit 2438